Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0332095 A1- Zou et al. (Zou) in view of US 2012/0236941 A1- Lin et al. (Lin) and further in view of Lee et al. (Lee) (US 2018/0255295). 

Regarding claim 1, Zou discloses a method for video decoding (Zou, Figure 3, 9, 14), comprising: 
 	decoding prediction information of a block from a coded video bitstream (Zou, Figure 3 shows encoded bitstream input to video decoder to be decoded), the prediction information being indicative of a prediction mode that is based on a candidate list (Zou, [0069-0071], candidate list created based on mode, 5 candidates in merge mode and 2 candidates for AMVP mode); 
 	constructing, in response to the prediction mode, the candidate list that includes …(Zou, Figure 3 & 9, [0070][0100][0144], show a decoder uses prediction mode to generate candidate list using neighboring position blocks such as 902I and 902H, blocks between corner positions) (i) a first side candidate having a first corner that is at a middle point of a side of the current block and a second comer that is one of above and below the middle point of the side of the current block (FIG. 9, block 902I); and 
 	reconstructing at least one sample of the current block according to motion information of the at least one side candidate from the plurality of side candidates (Zou, . 
	Zou is silent about (ii) a second side candidate (a) located between the first side candidate and a corner block neighboring a corner of the current block and (b) located away from the corner of the current block, the second side candidate being noncontiguous with the first side candidate and the comer block; and determining, based on a height and a width of the current block, a maximum number of candidates allowed in the candidate list; constructing, in response to the maximum number of candidates allowed in the candidate list, the candidate list. However, in the same field of endeavor Lin discloses.
 	(ii) a second side candidate (FIG. 1, block A1) (a) located between the first side candidate (block A4) and a corner block (D) neighboring a corner of the current block ([0004], a current block is predicted using neighboring blocks, FIG. 1, the large white block) and (b) located away from the corner of the current block, the second side candidate being noncontiguous with the first side candidate and the comer block (FIG. 1, block A1 is located between what would be block A4 and is non-contiguous with both blocks A4 and D)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zou to include side candidate included in candidate list as taught by Lin for determining a more accurate motion vector.
Zou in view of Lin is silent about determining, based on a height and a width of the current block, a maximum number of candidates allowed in the candidate list; constructing, in response to the maximum number of candidates allowed in the candidate list, the candidate list.
Lee from the same or similar field of endeavor discloses determining, based on a height and a width of the current block, a maximum number of candidates allowed in the candidate list ([0126], the maximum number of candidates is determined based on a block size); constructing, in response to the maximum number of candidates allowed in the candidate list, the candidate list ([0126], the candidate list is constructed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zou in view of Lin to include the teachings of Lee for determining a more accurate motion vector.
Regarding claim 2, Zou discloses the method of claim 1, wherein the prediction mode is one of a merge mode and an advanced motion vector prediction (AMVP) mode (Zou, [0100], video decoder 30 configured to perform MV prediction using merge and AMVP).
Regarding claim 3, Zou discloses wherein the first side candidate is a left side candidate that is located at a left side middle position (block 902I) neighboring to the current block (900) when a height of the current block is larger than a height threshold (Zou, Figure 3 & 9, [0070][0100][0136][0144-0146], as shown in figure 9  left middle candidate 902I, wherein height is larger than threshold MV0, MV2 pair are used).
Regarding claim 4, Zou discloses the method of claim 1, 	wherein the first side candidate is a top side candidate (FIG. 9, 902H) that is located at a top side middle positon neighboring to the current block (900) when a width of the current block is larger than a width threshold (Zou, Figure 3, 8-9, [0070][0100][0136 ][0144-0146], as shown in figure 9 top middle candidate 902H, wherein width is larger than threshold MV0, MV1 pair are used).
Regarding claim 7, Zou in view of Lin discloses the method of claim 1, wherein the first side candidate is prioritized ahead of other candidates in the candidate list (Zou, Figure 7A, [0119], side candidate determined first, 702A and 702B, before the corner candidates, 702C, 702D, 702E where order is executed based on which is performed first).
the method of claim 1, 	prioritizing a left side candidate before a top side candidate in the candidate list based on an order of the left side candidate in the candidate list (Zou, Figure 7B, [0119], left side candidate determined first before the corner candidates). 
Regarding claim 9, Zou in view of Lin discloses the method of claim 8,
  	when the prediction mode is an advanced motion vector prediction (AMVP) mode, prioritizing a left side candidate before the top side candidate based on an order of the left side candidate in the candidate list (Zou, Figure 4B, [0107], as shown in figure 4B the left side group of candidates is ordered higher than the above candidates). 
Regarding claim 10, Zou in view of Lin discloses the method of claim 1, further comprising: 
 	prioritizing a top side candidate before a left side candidate in the candidate list based on an order of the top side candidate in the candidate list (Zou, Figure 4B, 6, [0107][0111], if the number of candidate list is smaller than a threshold, the candidates may be assigned, v0 and v1, which are top side candidates. Likewise, a candidate list can be ordered by merge index or as above left side candidate before top side. It is an obvious design choice for an order sequence top then left or left then top). 
Regarding claims 11-19, apparatus claims 11-19 are drawn to using the corresponding methods claimed in claims 1-10. Therefore apparatus claims 11-19 correspond to method claims 1-10 and are rejected for the same reasons of obviousness as used above.  
Claim 20 has limitations similar to those treated in the above claim 1 rejection(s), and are met by the references as discussed above. Claim 20 however also recites the following limitations…
Non-transitory computer-readable medium having instructions stored therein, which when executed by a processor in a video decoder (Zou, [0012], computer readable storage medium storing instructions when executed by processor of the decoder to)….

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0332095 A1- Zou et al. (Zou) in view of US 2012/0236941 A1- Lin et al. (Lin), and further in view of US 2017/0332099 A1- Lee et al. (Lee).
Regarding claim 5, Zou in view of Lin discloses the method of claim 1, wherein the plurality of side candidates are left side candidates (Lin, FIG. 1, blocks D- Am)  that are evenly spaced at a left edge neighboring to the current block (see FIG. 1).
Zou in view of Lin is silent about when a height of the block is larger than a height threshold.
Lee from the same or similar field of endeavor discloses when a height of the block is larger than a height threshold (Lee, [0296] motion vectors are added to the lost if the height of the current block reaches a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Zou in view of Lin for reducing unnecessary motion vector processing.
Regarding claim 6, Zou in view of Lee discloses the method of claim 1, wherein the plurality of side candidates are top side candidates (Lin, D-B0) that are evenly spaced at a top edge neighboring to the current block (see FIG. 1) 
 when a height of the block is larger than a height threshold.
Lee from the same or similar field of endeavor discloses when a height of the block is larger than a height threshold (Lee, [0296] motion vectors are added to the lost if the height of the current block reaches a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Zou in view of Lin for reducing unnecessary motion vector processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488